                   IN THE UNITED STATES DISTRICT COURT FOR THE
                           WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

 UNITED STATES OF AMERICA,

                                Plaintiff,

         v.                                         Case No. 18-00334-1, 2, 3& 6-CR-W-BP

 (01) HOWARD CHRISTOPHER
 WALTERS, aka “Chris Walters”,
 (02) JOSE LUIS ARMENDARIZ-RASCON,
 aka “Uncle” aka “Rambo”,
 (03) JESUS SALVADOR CAMPOY-
 ESTRADA, aka “Chava” aka “Chavita”, and
 (06) MIGUEL ARMENDARIZ-RASCON,

                                Defendant.

                         MOTION OF THE UNITED STATES FOR
                       CONTINUANCE OF A DETENTION HEARING

       Comes now the United States of America, by the United States Attorney for the Western

District of Missouri, and does hereby moves the Court for its order granting a continuance of the

detention hearing as provided by Section 3142(f), Title 18, United States Code.

                                SUPPORTING SUGGESTIONS

       Title 18, United States Code, Section 3142(f) provides that the appropriate judicial officer

shall hold a hearing to determine whether any condition or combination of conditions set forth in

Section 3142(c) will reasonably assure the appearance of a defendant as required and the safety

of any other person and the community when the attorney for the government moves for a

detention hearing provided by said subsection, or upon the appropriate judicial officer's own

motion, also as provided by Section 3142(f).

       Subsection (f) of Section 3142 provides: “The hearing shall be held immediately upon

the person's first appearance before the judicial officer unless that person, or the attorney for the
government seeks a continuance. Except for good cause, a continuance on motion of the person

may not exceed five days, and a continuance on motion of the attorney for the government may

not exceed three days. During a continuance, the person shall be detained . . . .”

       The United States desires the continuance to facilitate the acquisition of additional

information regarding defendants Howard Christopher Walters, Jose Luis Armendariz-Rascon,

Jesus Salvador Campoy-Estrada, and Miguel Armendariz-Rascon, to evaluate the said

information, and to prepare for the hearing.

                                                        Respectfully,

                                                        Timothy A. Garrison
                                                        United States Attorney

                                               By       /s/ William A. Alford, III

                                                        WILLIAM A. ALFORD, III
                                                        Assistant United States Attorney

                                                        Charles Evans Whittaker Courthouse
                                                        400 East 9th Street, Fifth Floor
                                                        Kansas City, Missouri 64106
                                                        Telephone: (816) 426-3122

                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a copy of the foregoing was delivered on November
19, 2018, to the CM-ECF system of the United States District Court for the Western District of
Missouri, and a copy of the foregoing will be hand-delivered to the defendant at his first
appearance before a judicial officer.

                                                        /s/ William A. Alford, III

                                                        WILLIAM A. ALFORD, III
                                                        Assistant United States Attorney




                                                    2
